Citation Nr: 0431708	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1967 and from September 1968 to August 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 2000 rating decision 
rendered by the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2001, the Board remanded the claim to the RO for 
further development.  After completing the requested 
development, the case was returned to the Board.  Thereafter, 
in October 2002, the Board issued a decision that awarded a 
50 percent disability rating for PTSD from February 25, 2000, 
through January 8, 2002, but denied a rating in excess of 50 
percent.  

The veteran appealed the Board's denial of a rating in excess 
of 50 percent to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2004, the Court issued a 
decision vacating the October 2002 denial and remanding the 
case to the Board.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002) and the implementing regulations are applicable 
to this appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

According to the May 2004 Court Order, the VCAA letter sent 
by the RO in September 2001 is inadequate because the letter 
failed to inform the veteran of who is responsible for 
obtaining the evidence necessary to substantiate his claim 
and failed to request him to provide any evidence in his 
possession that pertains to the claim.  Accordingly, on 
remand, the RO should ensure compliance with the notice 
requirements of the VCAA and its implementing regulations. 

In addition to the foregoing, the Board notes that the 
veteran submitted additional evidence in October 2004 that 
was not of record when the RO most recently considered the 
veteran's claim.  This evidence, consisting of a 
psychological examination report and various statements from 
the veteran's employer, is pertinent to the veteran's claim 
for a higher disability evaluation.  The veteran has 
expressly indicated that he does not waive his right to have 
this evidence initially considered by the RO.  Therefore, 
remand is required for the preparation of a supplemental 
statement of the case addressing this additional evidence. 

In addition to the foregoing, the Board is of the opinion 
that a new VA examination would be probative in ascertaining 
the current severity of the veteran's service-connected PTSD.  
In this regard, the Board notes that the veteran's most 
recent VA examination for compensation and pension purposes 
was conducted in January 2002.  While the veteran has 
submitted the report of a recent undated private 
psychological evaluation, there is no indication that the 
examiner had access to, or reviewed, the veteran's documented 
medical records or claims folders.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, 
on remand a new VA psychiatric examination should be 
scheduled.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, not 
already of record, pertaining to 
treatment or evaluation of his PTSD 
during the period of this claim and 
should provide identifying information 
and any necessary authorization to enable 
the RO to obtain any other medical 
records, not already of record, 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim.

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  When the above development has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of his PTSD.  The 
RO should send the claims folders to the 
examiner for review.  The examiner should 
review the pertinent information in the 
claims folders.  The examiner should 
identify all symptoms and functional 
impairment due to the veteran's PTSD and 
attempt to distinguish the manifestations 
of the PTSD from any other psychiatric 
disorder(s) found to be present.  The 
examiner should provide a global 
assessment of functioning score based on 
the PTSD and should render an opinion as 
to whether the PTSD is so severe as to 
render the veteran unemployable.  The 
supporting rationale for all opinions 
expressed should also be provided.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  The RO should then adjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




